Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 August 2022 has been entered.
Examiner’s Reasons for Allowance
Claims 1-4 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a method for manufacturing an optical fiber  comprising: a resin coating step, comprising: supplying resin to a resin coating portion via a pipe; causing a glass fiber to pass through the resin coating portion; coating an outer periphery of the glass fiber with the resin; controlling a heating portion provided around an outer periphery of at least a part of the pipe so that a resin temperature in the pipe becomes a set target temperature with measuring the resin temperature in the pipe;  adjusting a set value of the target temperature; the viscometer being disposed between the resin coating portion and the heating portion, wherein the viscometer includes a vibration type viscometer configured to measure viscosity of fluid by contact of a rod-shaped vibration sensor inserted into the pipe with the fluid, and wherein the set value of the target temperature is changed at an interval; in combination with the other recited limitations in the claim. 
Claims 2-4 are allowable as dependent upon claim 1.
Claims 6 and 7 are allowed. 
Independent claim 6 is allowed because the prior art does not teach or suggest an apparatus of manufacturing an optical fiber comprising: a resin coating portion coating an outer periphery of a glass fiber with a resin by supplying the resin via a pipe and passing the glass fiber through the resin coating portion; a heating portion; a temperature measuring portion measuring a resin temperature in the pipe; a controller connected to the heating portion and configured to control the heating portion so that the resin temperature in the pipe becomes a target temperature; a viscometer disposed between the resin coating portion and the heating portion;  an adjusting portion configured to adjust a set value of the target temperature so that a resin viscosity measured by the viscometer becomes a target viscosity, wherein the viscometer includes a vibration type viscometer configured to measure viscosity of fluid by contact of a rod-shaped vibration sensor inserted into the pipe with the fluid,  wherein the set value of the target temperature is changed at an interval; in combination with the other recited limitations in the claim. 
Claim 7 is allowable as dependent upon claim 6.
Prior art reference Mackay, Malcom D. (4,622,242; “Mackay”) is the closest prior art of record in this application. However, Mackay fails to disclose the viscometer limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883